Opinion issued October 29, 2020 withdrawn; Order filed December 17, 2020.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00479-CV
                                  ____________

    IN THE INTEREST OF K.J.R. A/K/A K.R. AND K.J.R., CHILDREN


                    On Appeal from the 313th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2019-02125J

                                     ORDER

      This court has not received sufficient assurance that appellant received a
copy of the Anders brief filed in this appeal in compliance with Anders v.
California, 386 U.S. 738 (1967). We have issued three orders requiring counsel to
provide this court with a copy of the certified mail return receipt that counsel
received when she mailed appellant a copy of the brief in this matter. Rather than
comply with those orders, counsel sent a transmittal letter with appellant’s address
redacted.

      Because we have not received sufficient assurance that appellant received a
copy of the Anders brief filed in this appeal, we are withdrawing the opinion and
judgment issued on October 29, 2020 and further order the trial court to conduct a
hearing with appellant, counsel for appellant, and counsel for the department
present to determine whether appellant received a copy of the Anders brief filed by
counsel and if appellant did not receive a copy, whether the trial court should
appoint new counsel on appeal. The trial court shall see that a record of the hearing
is made, shall make findings of fact, and shall order the trial clerk to forward a
transcribed record of the hearing, and a supplemental clerk’s record containing the
findings. Those records shall be filed with the clerk of this court on or before
January 8, 2021.

                                  PER CURIAM

Panel Consists of Justices Christopher, Jewell, and Zimmerer.